
	

116 SRES 85 ATS: Recognizing the 100th anniversary of the founding of Easterseals, a leading advocate and service provider for children and adults with disabilities, including veterans and older adults, and their caregivers and families. 
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 85
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2019
			Mr. Brown (for himself, Mr. Portman, Mr. Grassley, Mrs. Murray, Mr. Wyden, Mr. Carper, Mr. Coons, Mr. Jones, Mr. Durbin, Mr. Cardin, Ms. Collins, Mrs. Capito, Mr. Markey, Mr. Casey, Ms. Duckworth, Mr. Peters, Mrs. Feinstein, Ms. Hassan, Mr. Tester, Mr. Van Hollen, Ms. Stabenow, Ms. Cantwell, and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 11, 2019Committee discharged; considered and agreed toRESOLUTION
		Recognizing the 100th anniversary of the founding of Easterseals, a leading advocate and service
			 provider for children and adults with disabilities, including veterans and
			 older
			 adults, and their caregivers and families. 
	
	
 Whereas, on April 22, 1919, an organization now known as Easterseals was formed to highlight and address the health care and service needs of children with disabilities;
 Whereas, in 1945, Easterseals expanded its mission by opening its programs and services to returning veterans of World War II and other adults with disabilities;
 Whereas, since its inception, Easterseals has strongly advocated for essential services and support for individuals with disabilities and diverse needs, including by authoring a Bill of Rights for children with disabilities in 1931 that led to government-funded disability services and by increasing public awareness and support through national campaigns, including its successful seals campaign;
 Whereas Easterseals has grown from humble beginnings in Elyria, Ohio, to become a national network of leading nonprofit organizations in States across the country that deliver high-quality, local services and support to help children and adults with disabilities, including veterans and older adults, live independently, achieve milestones, and fully participate in their communities, and to help caregivers and families of children and adults with disabilities;
 Whereas Easterseals partners with the Federal Government, State and local governments, corporations, foundations, and other entities to provide or connect individuals with disabilities and their families with early childhood education and intervention services, employment assistance and placement services, transportation solutions, mental health services, respite services, camping and recreation activities, and caregiving and aging support; and
 Whereas Easterseals continues the mission and commitment to service envisioned by its founder, Edgar Allen, a parent, businessman, and Rotarian, who concluded, Your life and mine shall be valued not by what we take, but by what we give.: Now, therefore, be it
		
	
 That the Senate— (1)commemorates April 22, 2019, as the 100th anniversary of the founding of Easterseals; and
 (2)recognizes Easterseals for— (A)its impact during the past 100 years in the lives of millions people in the United States; and
 (B)its commitment to expanding possibilities for children and adults with disabilities, including veterans and older adults, to ensure that all individuals can live, learn, work, and play in their communities.
				
